t c memo united_states tax_court winthrop b and sally l orgera petitioners v commissioner of internal revenue respondent docket no filed date william d hartsock for petitioners sherri s wilder for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency in petitioners' income_tax respondent also determined a dollar_figure penalty under sec_6662 the deficiency include sec_1 william d hartsock entered his appearance after trial for involvement in posttrial briefing section references are to the internal_revenue_code in continued a 10-percent tax for premature_distribution from a qualified_plan after concessions by the parties the issues remaining for our consideration are whether petitioners successfully rolled over a plan distribution of dollar_figure or whether it was taxable if the distribution was taxable whether it was subject_to the 10-percent additional tax for premature_distribution under sec_72 whether the distribution is a lump-sum_distribution that meets the requirements for income_averaging under sec_402 and whether petitioners are liable for a dollar_figure accuracy-related_penalty for negligence or disregard of rules and regulations for failing to report the pension distribution and other income findings_of_fact petitioners resided in san juan capistrano california at the time their petition was filed as of date each of petitioners was less than years of age winthrop orgera petitioner was employed as a pilot by western air lines inc western prior to date petitioner participated in western's pilots' variable pension_plan plan of which sumitomo bank was the trustee petitioner made voluntary contributions to the fund and on date he received a dollar_figure cash distribution from the plan the plan's assets were distributed continued effect for the tax_year under consideration rule references are to this court's rules_of_practice and procedure because delta airlines had bought out western and did not wish to continue western's pilots' plan petitioner met with thomas supinski of the western federal credit_union credit_union regarding the rollover of his plan distribution mr supinski and the credit_union were attempting to assist western's employees to roll over their distributions into individual_retirement_accounts ira the credit_union had been connected with western petitioner's former employer mr supinski recommended the use of the first national bank of onaga kansas kansas bank to open an ira as of date petitioner had completed an ira application and a rollover certification with the kansas bank petitioner also executed a trading authorization that appointed thomas supinski as the ira account representative of account no which was applied for at the kansas bank in addition to the cash distribution petitioner expected that he would receive a distribution_in_kind of illiquid assets and that the kansas bank would be trustee for the assets that might be received by the ira account the illiquid assets represented about or percent of the total amount to be distributed from the plan to western pilots including petitioner it was mr supinski's understanding that petitioner's kansas bank ira was exclusively for the illiquid assets petitioner did not understand that the kansas bank ira did not cover the cash portion of the plan distribution mr supinski tried to persuade petitioner to invest the dollar_figure cash distribution in certain financial products and to include them in the ira petitioner advised mr supinski that he was going to handle the cash distribution himself and set up his own ira on date petitioner deposited dollar_figure in money market account no at the credit_union and he retained the dollar_figure difference between the distribution and the deposit on date petitioners withdrew dollar_figure from account no and deposited it into a qualified ira with charles schwab co inc prior to the date transaction petitioners had withdrawn a total of dollar_figure from account no of the dollar_figure dollar_figure was redeposited into petitioners' regular share account with the credit_union account no in addition dollar_figure of the dollar_figure was withdrawn on date and used by petitioners in connection with the building of their home petitioners did not report any portion of the plan distribution or credit_union withdrawals as income on their federal_income_tax return petitioners for also failed to report dollar_figure of income from prudential insurance co and dollar_figure of interest_income from great american bank by a letter dated date the kansas bank acknowledged receiving petitioner's documents with which to open an ira but advised that liquidating_trust certificates had not been received from western and accordingly it became the bank's understanding that the ira accounts were not to have been opened by a letter dated date the kansas bank advised petitioner of the return of a dollar_figure custodial fee which had been paid_by the credit_union with respect to petitioner's ira account the fee was returned because the ira had not been funded and the ira accounts had been closed opinion sec_402 provides the general_rule that amounts distributed by a qualified_plan are taxable in the year of distribution in accordance with the provisions of sec_72 sec_402 provides that taxation of a current_distribution may be deferred if it is rolled over into an eligible_retirement_plan within days of the distribution petitioners bear the burden of proving that respondent's determination is in error rule a 290_us_111 accordingly petitioners must show that the cash distribution in question was rolled over into an eligible_retirement_plan within days petitioner concedes that the dollar_figure of the plan distribution that was not deposited and the dollar_figure that wa sec_3 sec_402 as used in this opinion refers to the section in effect for distributions made prior to date the unemployment_compensation amendments of publaw_102_318 106_stat_290 restructured and reconfigured sec_402 for years after the calendar_year withdrawn during are taxable in that year with respect to the balance petitioner argues that his credit_union deposit was sufficient to meet the requirements of sec_402 it was petitioner's understanding that an ira account had been opened with the kansas bank and that he was covered for purposes of the rollover petitioner also believed that the credit_union and mr supinski were connected with petitioner's former employer western and that they were trying to assist in the rollover process although mr supinski attempted to make it clear to petitioner that his ira with the kansas bank was only for illiquid assets distributed in_kind petitioner believed that somehow the credit_union the kansas bank and his ira were connected during the trial petitioner demonstrated an unfamiliarity with the role of the kansas bank the nature or mechanics of an ira account and mr supinski's role in the entire process petitioner believed that maintaining the plan distributions in his western credit_union accounts was part of his ira mr supinski was attempting to profit from selling investments to be included in petitioner's ira petitioner did not make a distinction between depositing the distribution in the credit_union and the investments recommended by mr supinski for placement in the ira petitioner applied for an ira which was opened in his name albeit in a kansas bank petitioner followed mr supinski's instructions as to opening the ira at the kansas bank but that account was never funded after petitioner learned his approach was inadequate he put the remaining funds into a valid ira even though a part of the plan distribution was ultimately placed into a valid ira petitioners failed to roll over any part of the dollar_figure cash distribution within days in a manner that would meet the requirements for deferral under sec_402 petitioner contends that the holding in 93_tc_114 is applicable here that case involved a distribution of a profit-sharing_plan followed by the taxpayer's establishment of an ira due to a bookkeeping error by the ira trustee certain of the trustee's records indicated that part of the distribution had not been transferred to the ira account within the required days in wood we held that the trustee's bookkeeping error did not preclude the taxpayer's rollover treatment because in substance the taxpayer had met the statutory requirements here petitioner had established an ira yet due to petitioner's lack of understanding he failed to make a timely transfer of the distribution to an ira that met the statutory requirements hence the distribution made in is taxable as determined by respondent respondent also determined that petitioners were liable for the 10-percent additional tax for early distribution under sec_72 that section provides for an additional tax for any amount received from a qualified_plan unless it is made after the employee becomes years old made to a beneficiary after the employee's death attributable to the employee's being disabled part of a series of substantially equal payments made no less than annually for the life of designated persons made to an employee who is separated from service after attaining age a dividend paid with respect to a stock described in sec_404 made to an employee for medical_expenses in accordance with sec_72 or a payment in connection with a qualified_domestic_relations_order in accordance with sec_72 because petitioner wa sec_54 years of age as of and none of the other exceptions set forth in the provisions of sec_72 is satisfied petitioners are liable for an additional 10-percent tax on the early distribution under sec_402 a lump-sum_distribution made after the employee attained the age of was in certain circumstances eligible for income-averaging treatment petitioner was just years old at the time of the distribution which renders him ineligible for income_averaging under the express terms of sec_402 see 101_tc_70 moreover as explained infra the distribution was not a lump sum because less than the full balance of the account was distributed during the year moreover the record reflects that petitioner received cash amounts representing about percent of his plan interest and that about percent of his plan account was tied up in illiquid assets that were supposedly to be placed in the kansas bank ira for reasons that are not explained in our record as of the illiquid assets had not been trusteed or placed in petitioner's ira account and the dollar_figure custodial fee was returned to petitioner these illiquid assets were not distributed during consequently the distribution of cash to petitioner in that year did not represent the full balance standing to his account in the plan and failed to qualify as a lump-sum_distribution petitioner also argues that congress did not intend that taxpayers be subject_to the full impact of the tax in these situations it is true that petitioner's distribution was made due to circumstances beyond his control the statute however requires that the distribution of a taxpayer's entire account during the year be made in specific circumstances which did not occur here in addition congress provided a method for deferral yet petitioner failed to comply with the statutory requirements to obtain such deferral accordingly petitioners are not entitled to sec_402 relief in the form of a tax-free_rollover or income_averaging for the year of the distribution finally we consider whether petitioners are liable for an accuracy-related_penalty for negligence under sec_6662 and b sec_6662 provides for a 20-percent penalty for the portion of the underpayment_of_tax attributable to one of the categories listed in sec_6662 sec_6662 provides that negligence or disregard of rules or regulations is a reason for imposition of the 20-percent addition negligence includes a lack of due care or a failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 petitioners bear the burden of proving that respondent's determination of negligence is erroneous rule a 58_tc_757 petitioner at least with respect to was erroneously under the impression that his credit_union accounts were covered under the ira account that he opened during the confusion of the takeover by delta airlines and the closing of the pilots' pension_plan that had operated while petitioner worked for western petitioner executed ira papers and for the most part deposited his funds in the credit_union that was affiliated with the organization and the individual mr supinski who assisted petitioner in the opening of petitioner's ira account taking into consideration petitioner's lack of specialized knowledge about ira's and tax law involving pension plans and considering the circumstances in this case it was reasonable for petitioner to believe that he had rolled over his pension distribution into an ira mr supinski had attempted to direct petitioner to financial products on which mr supinski would have earned commissions petitioner believed that he could individually place his funds in an investment of his choice because he had already opened an ira account while this did not win the day as to petitioners' tax_liability argument we hold that petitioners are not liable for the negligence addition for the portion of the funds that remained deposited in petitioner's credit_union accounts as of the end of with respect to the dollar_figure initially withheld from deposit the dollar_figure withdrawn by petitioners to build a home and the unreported income in the amounts of dollar_figure and dollar_figure petitioners did not provide any explanation that would mitigate respondent's determination of negligence under sec_6662 accordingly we hold that petitioners are liable for the percent penalty as to that part of the underpayment which is attributable to the dollar_figure dollar_figure dollar_figure and dollar_figure omitted amounts to reflect the foregoing decision will be entered under rule
